Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a wider side” in claim 2.  No reference numeral for the wider side
“a coating” in claim 3.
“a peg” in claims 9 and 19.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-9, 12, 13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (6713927).
Regarding claim 1, Kikuchi et al. shows an electric motor comprising:
a rotor (2) rotatably mounted about a rotational axis extending in an axial direction; and
a stator (5, Fig. 6) provided with a laminated core, forming a stator yoke (22), a number of stator teeth (23) extending radially from the stator yoke, and a number of reinforcing elements,
wherein each of the stator teeth are T shaped and include a tooth-base side forming pole tabs (26) extending in a circumferential direction defined by the stator,
wherein the stator defines a stator slot (25) and a slot opening, wherein the stator slot is disposed between a first stator tooth and a second stator tooth, adjacent to the first stator tooth and configured to receive coils of a stator winding (30), wherein the slot opening is formed between a first pole tab and a second pole tab facing the first pole tab,
wherein the first pole tab forms a first bearing shoulder and the second pole tab forms a second bearing shoulder (28, left and right),
wherein a reinforcing element of the number of reinforcing elements (44) includes a contour (surface contacting 28) and wherein the reinforcing element is inserted into the slot opening and the contour engages the first bearing shoulder to hold the reinforcing element between the first pole tab and the second pole tab.
Regarding claim 2, Kikuchi et al. also shows an electric motor comprising: wherein the reinforcing element includes a narrow side (from 44a to 44a, Fig. 6) and a wider side (from 12 to 13 in Fig. 1), wider than the narrow side, and wherein the narrow side defines a cutout or a recess that forms the contour.
Regarding claim 4, Kikuchi et al. also shows wherein the laminated core is formed by a number of individual laminations (23) each including an annular yoke portion (22, must not be continuous) and lamination teeth (23), wherein the lamination teeth are T-shaped and extend in a radial direction to form lamination tabs extending in the circumferential direction, wherein the stator yoke is formed by the yoke portions of each of the individual laminations, the stator teeth are formed by the lamination teeth, and the pole tabs (26) are formed by the lamination tabs.
Regarding claim 5, Kikuchi et al. also shows wherein the first pole tab includes a number of slot walls defining a slot facing towards the circumferential direction and extending in the axial direction, and wherein the first bearing shoulder is formed by a wall of one of the slot walls (26, 27, Fig. 6).
Regarding claim 7, Kikuchi et al. also shows wherein the reinforcing element is rectangular (Figs. 1 and Fig. 6).
Regarding claim 8, Kikuchi et al. also shows wherein the reinforcing element includes at least one end-face narrow side (44A) defining a joining contour configured to engage the first pole tab to form a form fit connection between the first pole tab and the reinforcing element in the axial direction.
Regarding claim 9, Kikuchi et al. also shows wherein the reinforcing element includes a peg (44a) , wherein the peg forms the joining contour.
Regarding claim 12, Kikuchi et al. also shows wherein the reinforcing element defines a longitudinal axis and the reinforcing element is bilaterally symmetric with respect to the longitudinal axis (Fig. 1).
Regarding claim 13, Kikuchi et al. also shows wherein the reinforcing element is formed by a non-magnetic material (resin, 45).
Regarding claim 15, Kikuchi et al. also shows an electric motor comprising:
a rotor (Fig. 1) configured to rotate about a rotational axis and extending in an axial direction; and
a stator (Fig. 6) circumferentially surrounding the rotor and including,
a stator yoke (22),
a first stator tooth and a second stator tooth (23) each radially extending from the stator yoke, wherein a distal end of the first stator tooth forms a first pole tab and a distal end of the second stator tooth forms a second pole tab (26, left and right), adjacent to the first pole tab, and
a reinforcing element (44) including a first pair of edges, extending in the axial direction, and disposed between the first pole tab and the second pole tab, and wherein at least one of the edges of the first pair of edges defines a contour (surface contacting 28) that engages the first pole tab.
Regarding claim 16, Kikuchi et al. also shows wherein the first pole tab defines a bearing shoulder (28), wherein the contour engages the bearing shoulder.
Regarding claim 17, Kikuchi et al. also shows wherein the first pole tab extends in a circumferential direction from the first stator tooth and the second pole tab extends from the second stator tooth in the circumferential direction towards the first pole tab (Fig. 6).
Regarding claim 18, Kikuchi et al. also shows wherein the first pole tab includes first wall and a second wall, wherein the second wall (27) defines a cutout and is disposed closer to the stator yoke than the first wall, and wherein the cutout forms the bearing shoulder (28).
Regarding claim 19, Kikuchi et al. also shows wherein the reinforcing element includes a distal end and a peg (26) extending therefrom, wherein the peg forms the contour.
Regarding claim 20, Kikuchi et al. also shows wherein the stator yoke is formed by a plurality of stamped laminations (Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. in view of Hibino et al. (5,258,681).
Regarding claim 3, Kikuchi et al. shows all of the limitations of the claimed invention except for wherein the reinforcing elements is coated with a coating configured to increase electrical resistance of the reinforcing element.
Hibino et al. shows wherein the reinforcing elements is coated with a coating configured to increase electrical resistance of the reinforcing element (47, Fig. 38) for the purpose of reducing eddy current.
	Since Kikuchi et al. and Hibino et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to coat the reinforcing elements as taught by Hibino et al. for the purpose discussed above.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. in view of Bang et al. (9,331,537).
Regarding claim 6, Kikuchi et al. shows all of the limitations of the claimed invention except for wherein the stator includes a plastic over molding that forms at least one of the slot walls.
Bang et al. shows wherein the stator includes a plastic (130) over molding that forms at least one of the slot walls for the purpose of insulating the slots.
	Since Kikuchi et al. and Bang et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use plastic as taught by Bang et al. for the purpose discussed above.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. in view of Whittlesey (3,243,622).
Regarding claim 10, Kikuchi et al. shows all of the limitations of the claimed invention except for wherein the reinforcing element defines at least one through-opening facing the stator slot.
Whittlesey shows wherein the reinforcing element defines at least one through-opening (9) facing the stator slot for the purpose of reducing heat by air instead of liquid coolant.
	Since Kikuchi et al. and Whittlesey are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide at least one through-opening as taught by Whittlesey for the purpose discussed above.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. in view of Takahashi (10,291,106).
Regarding claim 11, Kikuchi et al. shows all of the limitations of the claimed invention except for a radiator fan for use in a motor vehicle, including the electric motor.
Takahashi shows a radiator fan for use in a motor vehicle, including the electric motor for the purpose of reducing heat in a motor vehicle.
	Since Kikuchi et al. and Takahashi are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a fan in a motor vehicle as taught by Takahashi for the purpose discussed above.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. in view of Baudelocque et al. (7,986,070).
Regarding claim 14, Kikuchi et al. shows all of the limitations of the claimed invention except for wherein the reinforcing element is formed by X5CrNi18-10.
Baudelocque et al. shows wherein the reinforcing element is formed by stainless steel for the purpose of increasing mechanical strength while reducing corrosion.
	Since Kikuchi et al. and Baudelocque et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use stainless steel X5CrNi18-10 as taught by Baudelocque et al. for the purpose discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



4/26/2022

/DANG D LE/Primary Examiner, Art Unit 2834